UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 5, 2011 SOUTHWEST GAS CORPORATION (Exact name of registrant as specified in its charter) California 1-7850 88-0085720 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 5241 Spring Mountain Road Post Office Box 98510 Las Vegas, Nevada 89193-8510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (702) 876-7237 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Annual Meeting of Shareholders of Southwest Gas Corporation (the “Company”) was held on May 5, 2011.Holders of approximately 40 million shares of common stock were represented in person or by proxy.Matters voted upon and the final results of the voting were as follows: Proposal 1.The vote on the election of eleven (11) directors to serve a one-year term until the next Annual Meeting (or until their successors are qualified and elected) was as follows: Broker Name For Withheld Non-votes Robert L. Boughner Thomas E. Chestnut Stephen C. Comer LeRoy C. Hanneman, Jr. Michael O. Maffie Anne L. Mariucci Michael J. Melarkey Jeffrey W. Shaw A. Randall Thoman Thomas A. Thomas Terrence L. Wright Proposal 2.The vote to approve, on an advisory basis, the Company’s executive compensation was as follows: Broker For Against Abstain Non-votes Proposal 3.The vote to select, on an advisory basis, the frequency of future advisory votes on the Company’s executive compensation was as follows: Broker 1 Year 2 Years 3 Years Abstain Non-votes Proposal 4.The vote on the proposal to ratify the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for the Company for fiscal year 2011 was as follows: For Against Abstain SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST GAS CORPORATION Date: May 9, 2011 /s/ GREGORY J. PETERSON Gregory J. Peterson Vice President/Controller and Chief Accounting Officer
